 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
 6                                     DISTRICT OF NEVADA
 7                                             ***
 8    JOSHUA H. CRITTENDON,                                Case No. 2:17-cv-01700-RFB-PAL

 9                       Plaintiff,                           ORDER TO PRODUCE
                                                                  JOSHUA H.
10            v.                                                CRITTENDON,
11    JOE LOMBARDO, et al, et al,                                  #1196334

12                      Defendants.
13
14      TO:        MONICA NAVARRO, NEVADA DEPARTMENT OF CORRECTIONS; and
15                 BRIAN E. WILLIAMS, WARDEN, HIGH DESERT STATE PRISON,
                   INDIAN SPRINGS, NV
16                 UNITED STATES MARSHAL FOR THE DISTRICT OF NEVADA AND
17                 ANY OTHER UNITED STATES MARSHAL

18
19          THE COURT HEREBY FINDS that JOSHUA H. CRITTENDON, #1196334, is

20   presently in custody of the Nevada Department of Corrections, located at High Desert State

21   Prison, Indian Springs, Nevada.

22            IT IS FURTHER ORDERED that the Warden of High Desert State Prison, or his

23   designee, shall transport and produce JOSHUA H. CRITTENDON, #1196334, to appear
24
     before the United States District Judge at the Lloyd D. George United States Courthouse in
25
       Las Vegas, Nevada, on or about Wednesday, June 5, 2019, at the hour of 2:00 PM, in LV
26
     Courtroom 7C to attend a status hearing in the instant matter, until the said JOSHUA H.
27
28   CRITTENDON, #1196334, is released and discharged by the said Court; and that said
 1   JOSHUA H. CRITTENDON, #1196334, shall thereafter be returned to the custody of the
 2
     Warden, High Desert State Prison, Indian Springs, Nevada, under safe and secure conduct.
 3
 4          DATED this 24th day of May, 2019.
 5
 6                                                    _____________________________________
                                                      RICHARD F. BOULWARE, II
 7                                                    UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              Page 2 of 2
